Exhibit 10.2

EXECUTION VERSION

LIMITED CONSENT AND NINTH AMENDMENT TO THIRD

AMENDED AND RESTATED CREDIT AGREEMENT

This LIMITED CONSENT AND NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is entered into as of December 9, 2016, by and
among MRC ENERGY COMPANY, a Texas corporation (the “Borrower”), the LENDERS
party hereto and ROYAL BANK OF CANADA, as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”). Unless otherwise expressly
defined herein, capitalized terms used but not defined in this Amendment have
the meanings assigned to such terms in the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower intends to enter into a tack-on offering in respect of the existing
Senior Notes which will require an amendment or similar modification to the
existing Senior Note Documents to increase the maximum principal amount of the
Senior Notes (the “Senior Note Increase”); and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders (i) amend the Credit Agreement in certain respects and (ii) consent to
the Senior Notes Increase, in each case, subject to the terms and conditions set
forth herein, and the Administrative Agent and the Lenders have agreed to such
request on the terms and conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.

1.1 Amended Definitions. The following definition in Section 1.1 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:

“Excluded Hedges” means, collectively, Commodity Hedging Agreements that (a) are
basis differential swaps on volumes of crude oil, natural gas or natural gas
liquids already hedged under other Commodity Hedging Agreements permitted by
Section 8.11 or (b) are a hedge of volumes of crude oil or natural gas or
natural gas liquids by means of a price “floor” for which there exists no
deferred obligation to pay the related premium or other purchase price or the
only deferred obligation is to either pay the premium or other purchase price on
each settlement date, or pay the financing for such premium or other purchase
price.

 

  PAGE 1  



--------------------------------------------------------------------------------

1.2 Limitation on Debt. Section 8.1 of the Credit Agreement shall be and it
hereby is amended by amending and restating clause (q) thereof in its entirety
to read as set forth below:

(q) unsecured Debt under the Senior Notes (and any Permitted Refinancing
thereof), including any Debt constituting guarantees thereof by any Credit
Party; in an aggregate principal amount not to exceed $600,000,000.00 at any
time outstanding; provided that (i) at the time of and immediately after giving
effect to each issuance of Senior Notes (and any Permitted Refinancing thereof),
no Default shall have occurred and be continuing and (ii) in connection with the
issuance of Senior Notes, the Borrower shall prepay the Loans and/or deposit
cash collateral to the extent required pursuant to Section 2.10(c);

SECTION 2. Limited Consent to Senior Notes Increase. The Senior Notes Increase
requires the consent of the Lenders under Section 8.13(b) of the Credit
Agreement. Subject to the conditions described in this Amendment, the
Administrative Agent and the Lenders hereby consent to the Senior Notes Increase
and agree that, notwithstanding anything herein, or in the Credit Agreement or
any other Loan Document to the contrary, the transactions contemplated by the
Senior Notes Increase shall not result in a violation of Sections 8.13(b) of the
Credit Agreement; provided that, (i) the Borrower shall use any net cash
proceeds received by it or any other Credit Party in respect of all of the
Senior Notes Increase to prepay the Loans, with such prepayment to be made in
accordance with Section 2.10(c) of the Credit Agreement and (ii) both before and
immediately after giving effect to the Senior Notes Increase, no Default or
Event of Default shall have occurred and be continuing. The consent set forth in
this Section 2 is expressly limited as follows: (A) such consent is limited
solely to the Senior Notes Increase on and subject to the terms and conditions
hereof and (B) such consent is a limited one-time consent, and nothing contained
herein shall obligate the Administrative Agent or the Lenders to grant any
additional or future consent, or to grant any waiver of Section 8.13 of the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document other than as expressly provided in this Amendment.

SECTION 3. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the limited consent contained in Section 2 of
this Amendment, in each case, shall be effective concurrently with the closing
of the contemplated additional Senior Notes offering and upon the satisfaction
of each of the conditions set forth in this Section 3.

3.1 Execution and Delivery. The Administrative Agent shall have received a duly
executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders and (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor.

3.2 No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

  PAGE 2  



--------------------------------------------------------------------------------

3.3 Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent (it being understood that
“documents” as used in this Section 3 does not include the Senior Note
Documents; however, such Senior Note Documents are subject to the conditions and
restrictions as set forth in the Credit Agreement after giving effect to this
Amendment).

SECTION 4. Certain Post-Closing Covenants.

4.1 Additional Senior Notes. Promptly after the issuance of the additional
Senior Notes of the Parent, but in any event no later than the effective date of
the Senior Notes Increase, the Administrative Agent shall have received copies
of the material Senior Note Documents, certified by a Responsible Officer of the
Borrower to be correct and complete copies of such Senior Note Documents.

SECTION 5. Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:

5.1 Reaffirmation of Representations and Warranties. After giving effect to the
amendments herein, each representation and warranty of the Borrower, the Parent
and each other Credit Party contained in the Credit Agreement and in each of the
other Loan Documents to which it is a party is true and correct in all material
respects as of the date hereof (without duplication of any materiality qualifier
contained therein), except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
specified earlier date.

5.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by the Borrower of this Amendment and all documents, instruments and agreements
contemplated herein are within the Borrower’s corporate powers, have been duly
authorized by necessary corporate action by the Borrower, require no action by
or in respect of, or filing with, any court or agency of government (except for
the recording and filing of Collateral Documents and financing statements) and
(a) do not violate in any material respect any Requirement of Law, (b) are not
in contravention of the terms of any material Contractual Obligation, indenture,
agreement or undertaking to which the Borrower is a party or by which it or its
properties are bound where such violation could reasonably be expected to have a
Material Adverse Effect, and (c) do not result in the creation or imposition of
any Lien upon any of the assets of the Borrower except for Liens permitted by
Section 8.2 of the Credit Agreement and otherwise as permitted in the Credit
Agreement.

5.3 Enforceability. This Amendment constitutes the valid and binding obligation
of the Borrower enforceable in accordance with its terms, except as the
enforceability thereof may be limited by (i) bankruptcy, insolvency or similar
laws affecting creditor’s rights generally, and (ii) equitable principles of
general application.

 

  PAGE 3  



--------------------------------------------------------------------------------

5.4 No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 6. Miscellaneous.

6.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.

6.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

6.3 Further Assurances. The Borrower covenants and agrees from time to time, as
and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.

6.4 Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.

6.5 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

6.6 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

6.7 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

 

  PAGE 4  



--------------------------------------------------------------------------------

6.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.

6.9 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6.10 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor, except as expressly
provided herein, constitute a waiver of any provision of any of the Loan
Documents.

[Signature pages follow.]

 

  PAGE 5  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

BORROWER:

MRC ENERGY COMPANY,

as Borrower

By:   /s/ David E. Lancaster Name:   David E. Lancaster Title:   Executive Vice
President

 

  SIGNATURE PAGE  



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Administrative Agent

By:   /s/ Rodica Dutka Name:   Rodica Dutka Title:   Manager, Agency

 

ROYAL BANK OF CANADA,

as a Lender and as an Issuing Lender

By:   /s/ Kristan Spivey Name:   Kristan Spivey Title:   Authorized Signatory

 

  SIGNATURE PAGE  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Raza Jafferi Name:   Raza Jafferi Title:   Vice President

 

  SIGNATURE PAGE  



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender and as an Issuing Lender

By:   /s/ John S. Lesikar Name:   John S. Lesikar Title:   Senior Vice President

 

  SIGNATURE PAGE  



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:   /s/ Yann Pirio Name:   Yann Pirio Title:   Managing Director

 

  SIGNATURE PAGE  



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:   /s/ Alan Dawson Name:   Alan Dawson Title:   Director

 

  SIGNATURE PAGE  



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC.,

as a Lender

By:   /s/ Matthew L. Davis Name:   Matthew L. Davis Title:   Vice President

 

  SIGNATURE PAGE  



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:   /s/ Edward Markham Name:   Edward Markham Title:   Vice President

 

  SIGNATURE PAGE  



--------------------------------------------------------------------------------

IBERIABANK,

as a Lender

By:   /s/ Moni Collins Name:   Moni Collins Title:   Senior Vice President

 

  SIGNATURE PAGE  



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Ninth Amendment to Third Amended and Restated Credit
Agreement (the “Ninth Amendment”); (ii) consents to the Borrower’s execution and
delivery thereof; (iii) consents to the terms of the Ninth Amendment;
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the Indebtedness pursuant to the terms of the
Guaranty or the Liens granted by it pursuant to the terms of the other Loan
Documents to which it is a party securing payment and performance of the
Indebtedness, (v) reaffirms that the Guaranty and the other Loan Documents to
which it is a party and such Liens are and shall continue to remain in full
force and effect and are hereby ratified and confirmed in all respects and
(vi) represents and warrants to the Administrative Agent and the Lenders that,
as of the date hereof, (x) all of the representations and warranties made by it
in each of the Loan Documents to which it is a party are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
specified earlier date, and (y) after giving effect to the Ninth Amendment, no
Default or Event of Default has occurred and is continuing. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that neither the Administrative
Agent nor any of the Lenders have any obligation to inform any Guarantor of such
matters in the future or to seek any Guarantor’s acknowledgment or agreement to
future amendments or waivers for the Guaranty and other Loan Documents to which
it is a party to remain in full force and effect, and nothing herein shall
create such duty or obligation.

[SIGNATURE PAGES FOLLOW]

 

  CONSENT AND REAFFIRMATION  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Ninth Amendment.

 

GUARANTORS:

MATADOR RESOURCES COMPANY

MRC ENERGY SOUTHEAST COMPANY, LLC

MRC ENERGY SOUTH TEXAS COMPANY, LLC

MRC PERMIAN COMPANY

MRC ROCKIES COMPANY

MATADOR PRODUCTION COMPANY

LONGWOOD GATHERING AND DISPOSAL SYSTEMS GP, INC.

DELAWARE WATER MANAGEMENT COMPANY, LLC

LONGWOOD MIDSTREAM DELAWARE, LLC

LONGWOOD MIDSTREAM SOUTHEAST, LLC

LONGWOOD MIDSTREAM SOUTH TEXAS, LLC

SOUTHEAST WATER MANAGEMENT COMPANY, LLC

MRC DELAWARE RESOURCES, LLC

DLK BLACK RIVER MIDSTREAM, LLC

MRC PERMIAN LKE COMPANY, LLC

BLACK RIVER WATER MANAGEMENT COMPANY, LLC

 

By:     Name:   David E. Lancaster Title:   Executive Vice President  

LONGWOOD GATHERING AND

DISPOSAL SYSTEMS, LP

  By:  

Longwood Gathering and Disposal

Systems GP, Inc., its General Partner

 

By:     Name:   David E. Lancaster Title:   Executive Vice President

 

  CONSENT AND REAFFIRMATION SIGNATURE PAGE  